 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DALE DUSTIN,                                      No. 2:19-CV-0672-MCE-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    W. BLAKELY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On October 28, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.     The findings and recommendations filed October 28, 2019, (ECF No. 15) are
 3   ADOPTED in full;
 4          2.     This action is DISMISSED without prejudice for lack of prosecution and failure to
 5   comply with court rules and orders; and
 6          3.     The Clerk of the Court is directed to enter judgment and close this file.
 7          IT IS SO ORDERED.
 8   Dated: February 4, 2020
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
